Citation Nr: 1532877	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-31 404	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable rating for limitation of extension of the left knee.

2.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.



REPRESENTATION

Veteran represented by:	Daniel Smith, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to November 1975 and from October 1976 to June 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In a July 2015 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran's attorney (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking: (1) a compensable rating for limitation of extension of the left knee; and (2) a compensable rating for bilateral sensorineural hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims of a compensable rating for limitation of extension of the left knee and a compensable rating for bilateral sensorineural hearing loss; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a July 2015 written statement, the Veteran's attorney (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking: (1) a compensable rating for limitation of extension of the left knee; and (2) a compensable rating for bilateral sensorineural hearing loss.  There remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeals seeking a compensable rating for limitation of extension of the left knee and a compensable rating for bilateral sensorineural hearing loss are dismissed.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


